IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2280 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 65 DB 2015
                                :
           v.                   :            Attorney Registration No. 90763
                                :
MICHAEL ELIAS STOSIC,           :            (Philadelphia)
                                :
                Respondent      :



                                       ORDER


PER CURIAM


      AND NOW, this 14th day of September, 2016, upon consideration of the Report

and Recommendations of the Disciplinary Board, the Petition for Review, and the Office

of Disciplinary Counsel’s answer, Michael Elias Stosic is suspended from the Bar of this

Commonwealth for a period of one year and one day, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).